                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                            4:07CR3001

       vs.
                                                 MEMORANDUM AND ORDER
TERRY L. BALDWIN,

                      Defendant.


       Mr. Baldwin has filed a motion for compassionate release. I assume, without
deciding, that he has health conditions that could conceivably warrant
compassionate release. However, I will deny the motion for compassionate release
for two reasons. I direct the reader to the compassionate release investigation
prepared by the United States Probation Office. Filing 233. Among other things, I
note that Baldwin was sentenced to a term to 300 months in prison pursuant to a
Rule 11(c)(1)(C) plea agreement for production of child pornography and possession
of child pornography. In addition, Baldwin was sentenced to 25-50 years in prison
by the judge in Lincoln County, Nebraska.1

      It is apparent that Baldwin is a danger to the community particularly children.
According to the presentence report, Filing 74, the offense conduct indicates that the
production count involved his daughter as well as a former stepson. The offense
conduct, in short, is horrifying. Because Baldwin is a danger to the community, I
deny his motion for compassionate release.

      Furthermore, the Probation Officer indicates that Baldwin’s release plan was
based upon living with another sex offender that Baldwin met while in prison.


      1
          The two prison sentences are to run concurrent.
Obviously, such a release plan is wholly inadequate to protect children from the
possibility of predation that Baldwin might visit upon other children if released.

       In summary, even assuming that Baldwin may have presented extraordinary
and compelling reasons for release as a result of his poor health and the possibility
that he would contract Covid-19, I would abuse my discretion if I did not recognize
the fact that he is a danger to the community and his release plan is not likely to
ameliorate that danger. Therefore,

      IT IS ORDERED that the motion for compassionate release (Filing 229) is
denied.

      Dated this 3rd day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
